Citation Nr: 1027318	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  06-27 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for service-
connected bilateral sensorineural hearing loss for the period 
prior to February 3, 2010.

2.  Entitlement to a disability rating in excess of 30 percent 
for service-connected bilateral sensorineural hearing loss for 
the period since February 3, 2010.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1961 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
for bilateral sensorineural hearing loss and assigned the same an 
initial noncompensable disability rating, effective July 16, 
2004. 

By an April 2010 rating decision, the disability rating assigned 
to the Veteran's bilateral sensorineural hearing loss was 
increased to 30 percent, effective February 3, 2010.  As the 30-
percent evaluation is less than the maximum available rating, the 
issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In April 2008, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.


FINDINGS OF FACT

1.  Prior to February 3, 2010, the available evidence of record 
demonstrates that the Veteran's bilateral sensorineural hearing 
loss has been manifested by no more than auditory acuity level I, 
bilaterally.

2.  Since February 3, 2010, the Veteran's bilateral sensorineural 
hearing loss has been manifested by no more than auditory acuity 
level VI, bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral sensorineural hearing loss have not been met prior to 
February 3, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321 (b)(1), 4.85, Diagnostic Code (DC) 6100 (2009).

2.  The criteria for a disability rating in excess of 30 percent 
for bilateral sensorineural hearing loss have not been met since 
February 3, 2010.  38 U.S.C.A.         § 1155 (West 2002); 38 
C.F.R. §§ 3.321 (b)(1), 4.85, DC 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veteran's claim of entitlement to an increased disability 
rating for bilateral sensorineural hearing loss arises from his 
disagreement with the initial evaluation assigned following the 
grant of service connection.  Once service connection is granted, 
the claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

As to VA's duty to assist, the Veteran was afforded VA 
audiological evaluations in May 2005 and February 2010.  All 
identified, authorized, and available post-service treatment 
records available and relevant to the issue on appeal have been 
requested or obtained.  

Additionally, the Board finds there has been substantial 
compliance with its April 2008 remand directives.  The Court has 
recently held that "only substantial compliance with the terms of 
the Board's engagement letter would be required, not strict 
compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); 
see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding 
that there was no Stegall (Stegall v. West, 11 Vet. App. 268) 
violation when the examiner made the ultimate determination 
required by the Board's remand.)  The record indicates that by a 
May 2008 letter, the AMC requested additional information from 
the appellant regarding any treatment for bilateral hearing loss 
since October 2006.  Further, the AMC sought report of a VA 
audiological evaluation dated on or about May 2007 and filed a 
November 2009 Formal Finding of Unavailability after three 
requests failed to procure such report.  While the Veteran was 
not issued notice of the November 2009 Formal Finding, he was 
notified in November 2009 that the second attempt to procure the 
report was unsuccessful.  Significantly, the Veteran's VA 
treatment records dated in 2007 are associated with the claims 
file and review of such, including a yearly report of "orders" 
is silent for any audiological treatment or evaluation.  Also, 
the Board remand provided that if report of the VA audiological 
evaluation dated on or about May 2007 was unavailable, the 
Veteran should be afforded an additional VA audiological 
evaluation.  The Veteran underwent such evaluation in February 
2010.  Based on the foregoing, the Board finds that the AMC 
substantially complied with the mandates of its remand.  See 
Stegall, supra, (finding that a remand by the Board confers on 
the appellant the right to compliance with its remand orders).  

Based upon the above, the Board finds that VA has satisfied its 
duty to assist and that no additional assistance is required.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing a veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2009).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  The 
Board will consider entitlement to staged ratings when the 
factual findings show distinct time periods in which a disability 
exhibits symptoms that warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85. Evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the average 
hearing threshold level as measured by puretone audiometry tests 
in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz 
(cycles per second).  The Rating Schedule allows for such 
audiometric test results to be translated into a numeric 
designation ranging from Level I, for essentially normal acuity 
for VA compensation purposes, to Level XI, for profound deafness, 
in order to evaluate the degree of disability from bilateral 
service-connected defective hearing.  An examination for hearing 
impairment must be conducted by a state-licensed audiologist and 
must include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations are to be 
conducted without the use of hearing aids.  38 C.F.R. § 4.85 
(2009).

However, in certain situations, the rating criteria provide for 
rating exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified frequencies 
(1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz), or if the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
simultaneously 70 decibels or more at 2000 Hertz, VA must 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
highest numeral for consideration.  Each ear is evaluated 
separately.  38 C.F.R. § 4.86 (2009).

In this case, the Veteran is seeking an increased disability 
rating for his service-connected bilateral sensorineural hearing 
loss.  His hearing loss disability was initially assigned a 
noncompensable disability rating under DC 6100, effective July 
16, 2004, the date of the Veteran's claim of entitlement to 
service connection.  By a February 2010 rating decision, the 
disability rating assigned to the Veteran's hearing loss 
disability was increased to 30 percent under DC 6100, effective 
February 3, 2010, the date evidence of record, specifically 
report of the February 2010 VA audiological evaluation, 
demonstrated compensable hearing acuity.

In September 2004, the Veteran sought VA audiological treatment 
and reported that he had noticed a gradual loss in hearing, 
bilaterally.  Otoscopic examination revealed unremarkable outer 
ears and ear canals.  Numerical results of the Veteran's pure 
tone thresholds were not provided and speech audiometry was not 
performed.  

In May 2005, the Veteran underwent a VA audiological examination.  
Otoscopic examination revealed unremarkable outer ears and ear 
canals.  The Veteran reported difficulty hearing the television 
and people talking.  The authorized audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:

HERTZ

500 1000 2000 3000 4000 LEFT 25 30 30 60 55 RIGHT 25 25 20 50 50

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 
Hertz was reported as 44 decibels in the left ear, and 36 
decibels in the right ear.  Speech audiometry revealed speech 
recognition ability of 96 percent, bilaterally.  

The May 2005 VA audiological examination demonstrates that under 
the Rating Schedule, the Veteran's hearing impairment was 
manifested by Level I hearing acuity, bilaterally.  38 C.F.R. § 
4.85, Table VI, DC 6100 (2009).  Using Table VII, the result is a 
noncompensable disability rating for bilateral hearing 
impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100 (2009).  
Neither the Veteran's left ear nor his right ear hearing loss 
shown by this audiological examination qualify for exceptional 
patterns of hearing impairment.  See 38 C.F.R. § 4.86.

In September 2006, the Veteran sought VA audiological treatment 
and reported that he had not noticed a decrease in hearing 
acuity.  Otoscopic examination revealed unremarkable outer ears 
and ear canals.  Numerical results of the Veteran's pure tone 
thresholds were not provided and speech audiometry was deferred.  

In April 2008, the Veteran sought VA audiological treatment and 
reported that he had noticed a change in his hearing acuity, 
especially in understanding speech.  Otoscopic examination 
revealed unremarkable outer ears and ear canals.  Numerical 
results of the Veteran's pure tone thresholds were not provided.  
However, speech audiometry revealed speech recognition ability of 
60 percent in the left ear and 64 percent in the right ear.  

On February 3, 2010, the Veteran underwent a VA audiological 
examination.  He complained of difficulty hearing and 
understanding conversation, especially in the presence of 
background noise.  Otoscopic examination revealed unremarkable 
outer ears and ear canals.  The authorized audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:

HERTZ

500 1000 2000 3000 4000 LEFT 40 45 70 70 70 RIGHT 40 45 55 65 65 

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 
Hertz was reported as 64 decibels in the left ear, and 58 
decibels in the right ear.  Speech audiometry revealed speech 
recognition ability of 60 percent in the left ear and 64 percent 
in the right ear.  

The February 2010 VA audiological examination demonstrates that 
under the Rating Schedule, the Veteran's hearing impairment was 
manifested by Level VI hearing acuity, bilaterally.  38 C.F.R. § 
4.85, Table VI, DC 6100 (2009).  Using Table VII, the result is a 
30 percent disability rating for bilateral hearing impairment.  
See 38 C.F.R. § 4.85, Table VII, DC 6100 (2009).  Neither the 
Veteran's left ear nor his right ear hearing loss shown by this 
audiological examination qualify for exceptional patterns of 
hearing impairment.  See 38 C.F.R. § 4.86.

The Board finds that the description of the functional effects, 
to include difficulty hearing the television and understanding 
conversation, of the Veteran's hearing loss disability does not 
demonstrate symptomatology of hearing loss beyond that 
represented by the diagnostic criteria. 

The Board is sympathetic to the Veteran's assertion that his 
hearing loss disability warrants increased disability ratings.  
However, in this case, there is no evidence of record 
demonstrating that the Veteran has shown hearing acuity that 
allows the Board to consider diagnostic criteria beyond such 
discussed above.  

In this regard, the Board notes that the speech recognition 
scores obtained during the April 2008 instance of VA audiological 
treatment indicate that the Veteran's hearing loss disability had 
increased in severity.  However, as numerical results of the 
Veteran's pure tone thresholds were not provided, the Board is 
unable to complete the mechanical application of DC 6100, and the 
April 2008 speech recognition scores alone may not serve as a 
basis for an increased disability rating.  The assignment of 
disability evaluations for hearing impairment is a purely 
mechanical application of the rating criteria from which the 
Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(finding the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria).   

In sum, the Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).   However, the evidence of 
record demonstrates that for the period prior to February 3, 
2010, the Board finds that the Veteran's hearing loss disability 
does not meet the criteria required by DC 6100 for a compensable 
disability rating.  For the period since February 3, 2010, the 
Veteran's hearing loss disability does not meet the criteria 
required by DC 6100 for a disability rating in excess of 30 
percent.  As the preponderance of the evidence is against the 
Veteran's claim of entitlement to an increased disability rating 
for service-connected bilateral sensorineural hearing loss, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R.       §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, it 
may be appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, a task 
performed either by the RO or the Board.  Id.; see Thun v. Peake, 
22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) (noting that the Rating Schedule "will apply 
unless there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the veteran's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.

The Board finds that this Veteran's disability picture with 
respect to his service-connected bilateral sensorineural hearing 
loss is not so unusual or exceptional in nature as to render his 
schedular ratings for hearing loss inadequate.  Significantly, 
consideration of 38 C.F.R. § 4.86, the criteria of which is found 
by the Board to specifically contemplate exceptional patterns of 
hearing impairment, was not warranted in this case.  When 
comparing this disability picture with the symptoms contemplated 
by the Rating Schedule, the Board finds that the Veteran's 
hearing loss is congruent with the disability picture represented 
by the disability ratings.  Thus, the criteria for the disability 
ratings assigned reasonably describe the Veteran's disability 
level and symptomatology and, therefore, a schedular evaluation 
is adequate and no referral is required.  See 38 C.F.R. § 4.86, 
DC 6100; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996); see 
also Lendenmann, 3 Vet. App. at 349; Massey, 7 Vet. App. at 208.

Lastly, the Board notes that Rice v. Shinseki, 22 Vet. App. 447 
(2009), held that a claim of entitlement to a total disability 
rating based on individual unemployability (TDIU) is part of an 
increased rating claim when such claim is raised by the record. 
The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board notes that 
while a claim for TDIU is part and parcel of the instant claim, 
the evidence of record fails to show, and the Veteran has not 
asserted that he is unemployable due to his hearing loss 
disability. Therefore, the Board finds that no further 
consideration of a TDIU is warranted.  


ORDER

A compensable disability rating for service-connected bilateral 
sensorineural hearing loss for the period prior to February 3, 
2010 is denied.

A disability rating in excess of 30 percent for service-connected 
bilateral sensorineural hearing loss for the period since 
February 3, 2010 is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


